Citation Nr: 0330491	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  95-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hemorrhoidal disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cardiovascular disabilities, including hypertension.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for disabilities of the 
feet.

6.  Entitlement to service connection for a testicular 
disability.

7.  Entitlement to service connection for hepatitis.

8.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1972 to January 
1978.  

Historically, a May 1985 Board decision denied service 
connection for back and cardiovascular disabilities.  A July 
1987 rating decision denied direct-incurrence service 
connection for a psychiatric disability.  Although appellant 
was provided timely notification of that rating decision, he 
did not file a timely Notice of Disagreement therewith.  That 
July 1987 rating decision represents the last final decision 
with regards to the psychiatric disability service connection 
issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO), which denied 
service connection for a hemorrhoidal disorder and denied 
reopening of service connection claims for back and 
cardiovascular disabilities.  A March 1997 RO hearing was 
held.  In July 1998, the Board remanded the case to the RO 
for additional evidentiary development.  A March 1999 RO 
hearing was held.  During the course of that hearing, 
appellant withdrew the issues of service connection for 
hemorrhoidal and cardiovascular disabilities from appellate 
status (See March 1999 hearing transcript, at T.1-2).  
Therefore, that December 1996 rating decision represents the 
last final decision with regards to the hemorrhoidal and 
cardiovascular disabilities service connection issues.  
Evans, supra.  

In a June 2000 decision, the Board reopened the back 
disability service connection claim and remanded that issue 
to the RO for additional evidentiary development on a de novo 
basis.  

Appellant subsequently appealed a May 2001 rating decision, 
which denied reopening of the hemorrhoidal, cardiovascular, 
and psychiatric disabilities service connection claims; and 
denied service connection for a back disability, disabilities 
of the feet, a testicular disability, and hepatitis.  
Appellant subsequently appealed a June 2001 rating decision, 
which denied a total rating based upon individual 
unemployability.  

In April 2003, an in-person Travel Board hearing was held 
before the undersigned Board Member.  During the course of 
that hearing, appellant withdrew the issue of service 
connection for a hernia disability from appellate status (See 
April 2003 hearing transcript, at T.11-12).  

With respect to another matter, although appellant was 
represented by an attorney at an earlier stage of the 
proceedings, subsequently that attorney was no longer 
authorized to represent claimants before the VA.  Although 
appellant thereafter selected a service organization as his 
representative, in an August 2002 written statement, 
appellant revoked said representation.  Thus, it appears that 
appellant is currently representing himself in this appeal.  

The Board construes the appellate issues as those delineated 
on the title page of this REMAND, which will be addressed 
below.  




REMAND

With respect to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
was generally considered to be applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See 38 U.S.C.A. 
§§ 5100 et. seq.  (West 2002).

Although the Board has recently sought an opinion from the VA 
Office of General Counsel as to the applicability of the 
Veterans Claims Assistance Act of 2000, such opinion has not 
yet been rendered.  Therefore, the Board will assume that the 
Veterans Claims Assistance Act of 2000 is applicable in the 
instant case, pending a definitive answer to this question as 
to the applicability of the Act.  

Since it does not appear that the RO has expressly satisfied 
the Veterans Claims Assistance Act of 2000 requirement that 
VA notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA, a remand 
of the case appears necessary for procedural due process 
concerns.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

During said April 2003 Travel Board hearing, at T.5, 9, and 
15, appellant alleged receiving post-service treatment for 
hypertension approximately in 1979 at "Monterey Community 
Hospital" in California; that he reinjured his back in 1979 
at work when he slipped on a greasy floor at McDonalds, for 
which he received "compensation and pension"; and that he 
had received recent treatment at Arkansas Heart Hospital.  It 
is unclear from the record whether the RO has sought said 
medical records, including any relevant employment medical 
records, such as pre-employment examination reports and any 
workers' compensation records and medical retirement/pension 
records.  Such records might potentially be material in 
providing information concerning the onset and nature of 
appellant's claimed disabilities.  Parenthetically, although 
a January 1979 Eskaton Monterey Hospital (Monterey, 
California) discharge summary is of record, appellant has 
alleged receiving treatment in 1979 at "Monterey Community 
Hospital" in California.  Since records from "Monterey 
Community Hospital" are not currently associated with the 
claims folders, the RO should specifically attempt to obtain 
them; and if it is established that Eskaton Monterey Hospital 
and "Monterey Community Hospital" are the same hospital, 
the RO should still attempt to obtain any additional relevant 
medical records from such hospital.  

Although an October 2001 VA orthopedic examination with 
February 2002 addendum included a medical opinion rendered on 
the nature and etiology of appellant's back disability, it 
does not appear that the RO arranged examinations/medical 
opinions to determine the nature and etiology of appellant's 
claimed disabilities of the feet, a testicular disability, 
and hepatitis.  The VA has a duty to assist the veteran in 
the development of facts pertinent to his claims.  The Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Adequate 
medical opinions regarding the etiology of appellant's 
claimed disabilities of the feet, a testicular disability, 
and hepatitis are deemed warranted for the Board to equitably 
decide these appellate issues, and should therefore be 
obtained.  

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
examination and opinion when such examination and opinion are 
necessary to make a decision on a claim.  However, where a 
claimant is attempting to reopen a claim that was denied by a 
final rating decision, it appears that such duty to assist 
provisions requiring examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claim.  See, in particular, 
38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 2002); 
and 38 C.F.R. § 3.159(c) (2002).  Since the case is being 
herein remanded, in part, to obtain certain relevant records, 
after that development is undertaken and in the event that 
the RO determines that "new and material" evidence has been 
submitted to reopen the service connection claims for a 
hemorrhoidal disorder, cardiovascular disabilities, including 
hypertension, and a psychiatric disability, the RO may then 
consider whether to arrange appropriate VA examinations, such 
as rectal, cardiovascular, and psychiatric examinations, with 
medical opinions specifically addressing the etiology of any 
hemorrhoidal, cardiovascular, and psychiatric disabilities 
that may be manifested.  

With respect to the issue of entitlement to a total rating 
based upon individual unemployability, this appellate issue 
is deferred pending completion of this remand.  If the RO 
grants service connection for any service-connected 
disability, then medical opinion should be rendered as to 
whether any service-connected disability(ies) preclude(s) all 
forms of substantially gainful employment.

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant 
to provide any relevant clinical 
records (not already of record) that 
he may have in his possession 
pertaining to the claimed 
disabilities, as well as the 
complete names and addresses of any 
physicians or medical facilities 
which have provided him relevant 
treatment.  All available, clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) 
of such treatment should be obtained 
from the specified health care 
providers, including, but not 
limited to:  Eskaton Monterey 
Hospital and "Monterey Community 
Hospital", Monterey, California; 
and Arkansas Heart Hospital.  The 
appellant should be requested to 
sign and submit appropriate consent 
forms to release any private medical 
reports to the VA.  Any records 
obtained should be associated with 
the claims folders.  

2.  The RO should obtain any 
relevant employment medical records, 
such as pre-employment/employment 
physical examinations reports, 
medical retirement/pension records, 
and workers' compensation records 
(including, but not limited to, any 
records pertaining to a 1979 work-
related back injury at McDonalds); 
and associate them with the claims 
folders.  The appellant should be 
requested to sign and submit 
appropriate consent forms to release 
any private clinical records to the 
VA.  If the appellant is aware that 
employers do not have such records 
he may so indicate for the claims 
folder.

3.  With respect to the issues of 
service connection for disabilities 
of the feet, a testicular 
disability, and hepatitis, the RO 
should arrange appropriate 
examinations, such as 
podiatric/orthopedic, genitourinary, 
and infectious disease/hepatologic 
examinations, with medical opinions 
specifically addressing the etiology 
of any chronic disabilities of the 
feet, a testicular disability, and 
hepatitis that may be manifested.  
All indicated tests and studies 
should be accomplished.  The 
examiners should review the entire 
claims folders and express opinions 
as to whether it is at least as 
likely as not that appellant 
currently has chronic disabilities 
of the feet, a testicular 
disability, and hepatitis that are 
causally or etiologically related to 
service.  In other words, (a) did 
any chronic disabilities of the 
feet, a testicular disability, and 
hepatitis have their onset during 
service (versus acute and transitory 
symptomatology during service that 
resolved without residual 
disability); and (b) if any 
disability of the feet (such as pes 
planus which was noted on service 
enlistment examination) preexisted 
service, did it permanently increase 
in severity during service beyond 
normal progression of the underlying 
disease process?  

The entire claims folders should be 
made available to and reviewed by 
the examiners.  The examinations 
reports should contain a sufficient 
rationale for medical conclusions 
rendered.  

4.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the claims 
at issue, including which evidence 
is to be provided by the appellant, 
and which by VA.  See Quartuccio, 
supra.; and the Veterans Claims 
Assistance Act of 2000.  He should 
also be provided with sufficient 
notice as indicated by 38 U.S.C.A. 
§ 5103A, Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003), 
and all other applicable legal 
criteria.

5.  The RO should review any 
additional evidence and readjudicate 
the issues of entitlement to service 
connection for disabilities of the 
feet, a testicular disability, a 
back disability, and hepatitis under 
all appropriate legal theories, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions.  

6.  The RO should review all the 
additional evidence and consider 
whether new and material evidence 
has been submitted to reopen the 
claims of entitlement to service 
connection for a hemorrhoidal 
disorder, cardiovascular 
disabilities (including 
hypertension), and a psychiatric 
disability.  
A.  If the RO denies the claims on 
the basis that new and material 
evidence has not been submitted, 
appellant should be provided a 
Supplemental Statement of the Case.  
The Statement should include 
information regarding the prior 
denials and discuss the effect of 
the prior denials on the current 
claims.  
B.  If the RO considers the claims 
for service connection for a 
hemorrhoidal disorder, 
cardiovascular disabilities 
(including hypertension), and a 
psychiatric disability reopened, 
appropriate development should be 
undertaken, such as the following: 
If it is deemed appropriate with 
consideration of the Veterans Claims 
Assistance Act of 2000 and 
38 U.S.C.A. § 5108, the RO should 
arrange appropriate examinations, 
such as rectal, cardiovascular, and 
psychiatric examinations, with 
medical opinions specifically 
addressing the etiology of any 
chronic hemorrhoidal, 
cardiovascular, and psychiatric 
disabilities that may currently be 
manifested.  All indicated tests and 
studies should be accomplished.  The 
examiners should review the entire 
claims folders and express opinions 
as to whether it is at least as 
likely as not that appellant 
currently has chronic hemorrhoidal, 
cardiovascular (including 
hypertension), and psychiatric 
disabilities that are causally or 
etiologically related to service.  
In other words, (a) did any chronic 
hemorrhoidal, cardiovascular 
(including hypertension), and 
psychiatric disabilities have their 
onset during service (versus acute 
and transitory symptomatology during 
service that resolved without 
residual disability); and (b) was 
any chronic cardiovascular disease 
(including hypertension) manifested 
within the one-year presumptive 
period after service?  

The entire claims folders should be 
made available to and reviewed by 
the examiners.  The examinations 
reports should contain a sufficient 
rationale for medical conclusions 
rendered.  

7.  With respect to the issue of 
entitlement to a total rating based 
upon individual unemployability, if 
the RO grants service connection for 
any service-connected 
disability(ies), then the RO should 
arrange appropriate VA examination 
with medical opinion rendered, 
expressed in terms of it is at least 
as likely as not, as to whether any 
service-connected disability(ies) 
preclude(s) all forms of 
substantially gainful employment.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


